DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claims 11 and 20, the limitation: “the fixing unit further has another fixing heater which is different from the fixing heater” is ambiguous because the second mention of the fixing heater is not distinguished from “another fixing heater”.  Examiner will interpret this limitation to mean that there are two heaters within the fixing device.  However, the drawings do not seem to disclose a second heater within the heating unit.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another fixing heater” (claims 11 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9-11, 12, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi USPG Pub. No.: US 2015/0110508.
Regarding Claim 1, Nishi teaches an image forming apparatus (figure 1) comprising: 
a first sensor (91) configured to detect a temperature; 
an image forming unit (31) configured to form an image; 
a sheet container (4) configured to contain sheets; 
a conveyance roller (conveyance rollers clearly seen on right ends of both containers in figure 1) configured to convey a sheet from the sheet container; 
a transfer unit (34) configured to transfer the image on the sheet conveyed by the conveyance roller; 
a fixing unit (6) configured to fix the image on the sheet by heating the image on the sheet, the fixing unit having a fixing heater; 
a second sensor (94 and [0020]) configured to detect a temperature of the fixing unit; 
a sheet container heater (DH3 is a heater that is in the vicinity of the sheet container and inevitably will cause the temperature of sheet container to rise while in use) configured to heat the sheets in the sheet container (seen in figures 1-3 this heater is clearly configured to heat the sheets, though inadvertently, to the container), wherein the sheet container heater is provided at a position where a distance from the first sensor to the sheet container heater is closer than a distance from the fixing unit to the sheet container heater (see that sensor 91 is closer to the belt ); 
a switch provided in a supply line which supplies an electric power to the sheet container heater (figure 4 discloses ACT1 which encompasses a main supply line switch that turns all of the components off, including the heater that heats the sheet container as well as the heater that heats the fixing device); and 
a controller configured to control a power supply to the fixing heater based on a detection result of the first sensor (see [0032] and ACT 6/ACT 7 which teach a detection result of the first sensor resulting in a power change to the fixing device), a detection result of the second sensor (see [0020]), and a state of the switch (the switch of ACT 1 can change the power supplied to the fixing unit), 
wherein the controller is configured to control whether or not to supply the electric power to the sheet container heater in a case where the switch is in a first state (see figure 4, when the switch for main power control is on, and the device is not in sleep mode as seen in ACT 1 of figure 4, then the normal occurrence of heating heater DH3 would occur), and 
wherein the electric power is not supplied to the sheet container heater in a case where the switch is in a second state (see figure 4 in which electric power is not initially supplied to the heater that heats the sheet container in a second state).
Regarding Claim 6, Nishi teaches the image forming apparatus according to claim 1, wherein the controller is configured to determine a fixing temperature based on the detection result of the first sensor and the state of the switch and control the power supply to the fixing heater based on the fixing temperature and the detection result of the second sensor (see figure 4).
Regarding Claim 9, Nishi teaches the image forming apparatus according to claim 1, wherein the image forming unit includes 
a photosensitive member (31D), 
an exposure unit (discussed in [0014]) configured to expose the photosensitive member to form an electrostatic latent image, and 
a developing unit (31E) configured to develop the electrostatic latent image on the photosensitive member; 
wherein the image forming apparatus further includes a photosensitive member heater (DH2) to heat the photosensitive member ([0019] describes a drum damp heater), 
wherein the controller is configured to control whether or not to supply the electric power to the photosensitive member heater in a case where the switch is in the first state (see figure 4, when the switch for main power control is on, and the device is not in sleep mode as seen in ACT 1 of figure 4, then the normal occurrence of heating heater DH3 would occur), and 
wherein the electric power is not supplied to the photosensitive member heater in a case where the switch is in the second state (see figure 4 in which electric power is not initially supplied to the heater that heats the drum in a second state).
Regarding Claim 10, Nishi teaches the image forming apparatus according to claim 1, wherein the photosensitive member heater is provided at a position where a distance from the first sensor to the photosensitive member heater is closer than a distance from the fixing unit to the photosensitive member heater (seen in figure 2).
Regarding Claims 11 and 20, Nishi teaches the image forming apparatus according to claims 1 and 12, wherein the fixing unit further has another fixing heater which is different from the fixing heater (figure 2 shows that the heating unit has multiple induction heaters).   
Regarding Claim 12, Nishi teaches an image forming apparatus (figure 1) comprising: 
a first sensor (91) configured to detect a temperature; 
an image forming unit (31) configured to form an image, the image forming unit having a photosensitive member (31D), an exposure unit (discussed in [0014]) configured to expose the photosensitive member to form an electrostatic latent image, and a developing unit (31E) configured to develop the electrostatic latent image on the photosensitive member; 
a transfer unit (34) configured to transfer the image on the sheet; 
a fixing unit (6) configured to fix the image on the sheet by heating the image on the sheet, the fixing unit having a fixing heater; 
a second sensor (94 and [0020]) configured to detect a temperature of the fixing unit; 
a photosensitive member heater (DH2) configured to heat the photosensitive member, the photosensitive member heater being provided at a position where a distance from the first sensor to the photosensitive member heater is closer than a distance from the fixing unit to the photosensitive member heater ([0019] describes a drum damp heater; see figures 1 and 2 which show that a distance from the first sensor to the photosensitive member heater is closer than a distance from the fixing unit to the photosensitive member heater); 
a switch provided in a supply line which supplies an electric power to the photosensitive member heater (figure 4, ACT1 which encompasses a main supply line switch that turns all of the components off, including the heater that heats the sheet container as well as the heater that heats the fixing device); and 
a controller configured to control a power supply to the fixing heater based on a detection result of the first sensor (see [0032] and ACT 6/ACT 7 which teach a detection result of the first sensor resulting in a power change to the fixing device), a detection result of the second sensor (see [0020]), and a state of the switch (the switch of ACT 1 can change the power supplied to the fixing unit), wherein 
the controller is configured to control whether or not to supply the electric power to the photosensitive member heater in a case where the switch is in a first state (see figure 4, when the switch for main power control is on, and the device is not in sleep mode as seen in ACT 1 of figure 4, then the normal occurrence of heating heater DH2 would occur), and wherein the electric power is not supplied to the photosensitive member heater in a case where the switch is in a second state (see figure 4 in which electric power is not initially supplied to the heater that heats the drum in a second state).
Regarding Claim 17, Nishi teaches the image forming apparatus according to claim 12, wherein the controller is configured to determine a fixing temperature based on the detection result of the first sensor and the state of the switch and control the power supply to the fixing heater based on the fixing temperature and the detection result of the second sensor (see figure 4).
Allowable Subject Matter
Claims 2-5, 7-8, 13-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852